Citation Nr: 1145125	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in September 2011, by means of video conferencing equipment with the appellant in Philadelphia, Pennsylvania, before the undersigned Acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

In a brief dated in May 2011, the Veteran's representative contended that the Veteran is entitled to service connection for tinnitus.  Thus, the issue of entitlement to service connection for tinnitus has been raised by the record; however, the claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to service connection for tinnitus is referred to the RO for appropriate action.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1973 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; and in August 1998 and December 2003, his applications to reopen the claim were denied.  The Veteran did not perfect an appeal of the decisions.

2.  The evidence received since the December 2003 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The December 2003 RO decision which denied the Veteran's application to reopen a claim of entitlement to service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  The evidence received subsequent to the December 2003 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board has reopened the Veteran's claim for service connection for bilateral hearing loss, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted. Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In addition, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is credible evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is 'new and material.'  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

 The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court in Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  

In this case, the RO initially denied the Veteran's claim for service connection for bilateral hearing loss in October 1973 because the evidence of record had not shown that there had been treatment or injury to the ears in service or current defective hearing.  The Veteran was notified of the decision, but he did not appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, the RO denied the Veteran's applications to reopen the claim for service connection for bilateral hearing loss in August 1998 and December 2003 rating decisions.  In denying the applications, the RO noted that the Veteran's claim had been originally denied because the evidence failed to show that bilateral hearing loss was either incurred in or aggravated by service.  The Veteran was notified of these decisions, but he did not file an appeal. 

At the time of the December 2003 rating decision, the claims file included the following evidence: the Veteran's service treatment records showing that he reported having an earache in January 1969 and an August 1969 separation report of medical examination showing bilateral hearing within normal limits; an April 1993 VA examination report showing that the Veteran reported having hearing loss from 1971 to 1980; an August 1994 private audiogram showing current hearing loss; and, an August 2003 VA audiological examination report showing that the Veteran's current hearing loss was unlikely due to noise exposure in service because in-service audiological test results had been normal.

In November 2006, the Veteran filed his current application to reopen the previously denied claim of service connection for bilateral hearing loss.  In support of his claim, the Veteran submitted an April 2007 private medical record from M. G., D.O., (initials used to protect the Veteran's privacy) showing a reported history of hearing loss dating back to Vietnam, as well as multiple private and VA audiograms showing current bilateral hearing loss.

The Veteran also reiterated his belief that service connection is warranted for the claimed disorder during his September 2011 hearing.  He testified that his period of active service included duty in an infantry unit in the Republic of Vietnam and indicated that he received the Combat Infantryman Badge.  He stated that he had been exposed to combat-related acoustic trauma without the benefit of hearing protection.  He also asserted that his post-service occupational and recreational activity had not exposed him to acoustic trauma of the nature experienced during his period of active service.  The Veteran asserted that his symptoms began in service and became progressively worse since that time.

Based on the foregoing, the Board finds that new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  Notably, the Veteran has attested to a continuity of progressive bilateral hearing loss since service. The Veteran is certainly competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or he has personal knowledge).  Moreover, the reports by the Veteran are presumed credible for the purposes of reopening the claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  See Justus, 3 Vet. App. at 513.  

In Shade, the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case regarding the claim on appeal, given the Veteran's reports of continuity of symptoms and the medical evidence of current bilateral hearing loss.  

At least some of the additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is current bilateral hearing loss that is related to the Veteran's military service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted. 



REMAND

Having reopened the Veteran's service connection claim for bilateral hearing loss does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.

As noted above, during his September 2011 hearing, the Veteran provided testimony that his current bilateral hearing loss began as a result of his active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony addresses both his in-service symptomatology and his continued symptomatology following his separation from active service.  In essence, the Veteran has provided an account in-service complaints and symptomatology within lay observation, which must be considered in the evaluation of his claim.

Moreover, the evidence of record reflects that the Veteran has received the Combat Infantryman Badge.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must still be evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

Additionally, as noted above, the August 2003 VA audiological examination report concluded that the Veteran's current hearing loss was unlikely due to noise exposure in service because in-service audiological test results had been normal. However, the Board notes that the examiner's opinion is inadequate, as it is based primarily on the absence of hearing loss in service and did not afford any consideration to the Veteran's reports of having experienced hearing loss in service as consistent with the nature of his duties.  As such, the opinion is inadequate, and a remand for an appropriate VA examination is necessary to determine if the Veteran's claimed condition was caused by, and/or is related to his active combat service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993);  Dalton, 21 Vet. App. at 36-37; Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of the claimed bilateral hearing loss.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner must note in the examination report that the claims file and the Remand have been reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must provide the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, the puretone threshold average, and the results of the word recognition test, in percentages, using the Maryland CNC test.

The examiner should also record a history of in-service and post-service noise exposure.  The examiner must consider the competent statements of the Veteran and other lay statements of record as to the onset and continuity of symptomatology since service.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service and has had bilateral hearing loss since service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and he did engage in combat with the enemy, as demonstrated by his award of the Combat Infantryman Badge. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

The examiner must also comment on January 1969 in-service report of an earache.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


